—In an action to recover damages, inter alia, for slander to title and abuse of process, the defendants appeal from an order of the Supreme Court, Westchester County (Fredman, J.), entered October 24, 1995, which denied their motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint.
Ordered that the order is affirmed, with costs.
It is well settled that on a motion to dismiss the complaint for failure to state a cause of action under CPLR 3211 (a) (7), the complaint must be construed in a light most favorable to the plaintiff and all the factual allegations must be accepted as true (see, Guggenheimer v Ginzburg, 43 NY2d 268; One Acre v Town of Hempstead, 215 AD2d 359). It has been further held that "[a] movant must specify in its motion papers and affidavits the precise alleged defects in the complaint” (Pietropa*832oli Trucking v Nationwide Mut. Ins. Co., 100 AD2d 680). Applying these principles, and upon review of the defendants’ moving papers, the Supreme Court properly denied the motion to dismiss the complaint.
Mangano, P. J., Miller, Sullivan and Florio, JJ., concur.